DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The examiner recognizes that all original objections and rejections made under 35 U.S.C. 101 previously stated for the original claims are overcome by the amendments made by the applicant unless stated otherwise below.

Response to Arguments
	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	A detailed and updated rejection follows bellow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy; Gil, et al. (US 11068972; hereinafter Levy; already of record) in view of Perez Barrera; Oswaldo, et al. (US 20200062243; hereinafter Barrera; already of record), further in view of Roy (US 11017665), and even further in view of Ramanujam; Madhusoodhan (US 20150346727; hereinafter Ramanujam; already of record).
Regarding Claim 1,
Levy teaches,
	A non-transitory computer readable medium comprising instructions that when executed causes at least one processor to: (Levy: Column 1, Line 62 - Column 2, Line 11, and Column 13, Lines 26-34)
…
	submit a bid on the parking space at the first location …that if accepted by a bidding system, will reserve the parking space at the first location for the autonomous vehicle to occupy for a determined amount of time, wherein the bid is calculated using common criteria shared by the autonomous vehicle and other autonomous vehicles bidding for the parking space at the first location… (Levy: Column 3, Lines 15-24)
	Levy does not teach,
	identify, by an internal computing system of an autonomous vehicle, a parking space at a first location from a dynamic database listing available parking spaces in an area including the first location; and
	submit a bid on the parking space at the first location through a communication system of the autonomous vehicle that if accepted by a bidding system, will reserve the parking space at the first location for the autonomous vehicle to occupy for a determined amount of time, wherein the bid is calculated using common criteria shared by the autonomous vehicle and other autonomous vehicles bidding for the parking space at the first location, wherein the bidding system is a consensus bidding system among the autonomous vehicle and the other autonomous vehicle bidding on the parking space.
	However in the same field of endeavor, Barrera teaches
	identify, by an autonomous vehicle, a parking space at a first location from a dynamic database listing available parking spaces in an area including the first location; and (Barrera: Paragraph [0016] and [0019])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the bidding system of Levy with the autonomous vehicle parking of Barrera for the benefit of having an improved approach for implementing autonomous driving within a parking facility. (Barrera: Paragraph [0004])
The use of automated vehicle to perform the auctions described by the applicant is seen as a way to automate human activity. As demonstrated in Barrera it would be logical to automate the process of bidding on, driving to and parking in a parking space autonomously after the passenger has been dropped off. (MPEP 2144.04)
Levy, in view of Barrera, does not teach
	submit a bid on the parking space at the first location through a communication system of the autonomous vehicle that if accepted by a bidding system, will reserve the parking space at the first location for the autonomous vehicle to occupy for a determined amount of time, wherein the bid is calculated using common criteria shared by the autonomous vehicle and other autonomous vehicles bidding for the parking space at the first location, wherein the bidding system is a consensus bidding system among the autonomous vehicle and the other autonomous vehicle bidding on the parking space.
However in the same field of endeavor, Roy teaches
	submit a bid on the parking space at the first location through a communication system of the autonomous vehicle (Roy: Column 16, Line 59 – Column 17, Line 11, FIG. 2, 22, 23)…wherein the bid is calculated using common criteria shared by the autonomous vehicle and other autonomous vehicles bidding for the parking space at the first location, wherein the bidding system is a consensus bidding system among the autonomous vehicle and the other autonomous vehicle bidding on the parking space. (Roy: Column 10, Line 9-14, Column 16, Line 59 – Column 17, Line 11, FIG. 5)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify parking space identification system of Levy and Barrera with the autonomous vehicle to vehicle communication and autonomous bidding of Roy for the benefit of enabling the two vehicles to automatically negotiate a price or other valuable consideration for giving preferential traffic treatment to one of the two vehicles. (Roy: Column 7, Line 31-33)
Levy, in view of Barrera, and further in view of Roy, does not teach
…that if accepted by a bidding system, will reserve the parking space at the first location for the autonomous vehicle to occupy for a determined amount of time,…
However in the same field of endeavor, Ramanujam teaches
…that if accepted by a bidding system, will reserve the parking space at the first location for the autonomous vehicle to occupy for a determined amount of time,… (Ramanujam: Paragraph [0029], [0051])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the parking space bidding system of Levy, Barrera and Roy with the limited time parking reservation of Ramanujam for the benefit of a an autonomous system that drops off a passenger and finds parking autonomously to save time for the passenger or to free them from the stress of finding parking themselves. (Ramanujam: Paragraph [0014]-[0015])

Regarding Claim 2,
Levy, in view of Barrera, further in view of Roy, and even further in view of Ramanujam, teaches
	The non-transitory computer readable medium of claim 1, wherein the bid is a product of at least one factor value and an urgency weight. (Levy: Column 3, Line 21-24 and 38-44; The factor value is the monetary value of the bid which can include either false or real currency. The urgency weight is the distance between the bidder and the parking spot. The current user of the parking spot and does not want to wait for someone who they deem is too far away, therefore they will give the spot to the winning bidder who is within whatever distance threshold they deem acceptable.)
	The motivation to combine Levy, Barrera, Roy, and Ramanujam is the same as stated for Claim 1 above.

Regarding Claim 3,
Levy, in view of Barrera, further in view of Roy, and even further in view of Ramanujam, teaches
The non-transitory computer readable medium of claim 2, (Levy: Column 1, Lines 62-63) wherein the at least one factor value correlates to a factor selected from a normal duration passenger pickup or drop off, a long duration passenger pickup or drop off, a delivery, or an urgent stop. (Ramanujam: Paragraph [0022])
	The motivation to combine Levy, Barrera, Roy, and Ramanujam is the same as stated for Claim 1 above.

Regarding Claim 4,
Levy, in view of Barrera, further in view of Roy, and even further in view of Ramanujam, teaches
	The non-transitory computer readable medium of claim 1, wherein the instructions further cause the at least one processor to: 
		prior to the submission of the bid, communicate with a server to request an identification of the other autonomous vehicles bidding for the parking space at the first location, wherein the submission of the bid comprises sending the bid directly to the other autonomous vehicles, (Levy: Column 9, Lines 6-19; FIG. 3; The system collects the bids placed in the auction and presents those bids to all other users automatically) whereby the highest bid is accepted. (Levy: Column 3, Lines 58-62 and Column 8, Lines 9-17; The winning bid can be selected automatically based on predefined rules (i.e. the highest bid, etc.))

Regarding Claim 5,
Levy, in view of Barrera, further in view of Roy, and even further in view of Ramanujam, teaches,
	The non-transitory computer readable medium of claim 1, wherein the bid is submitted when the autonomous vehicle sends a communication to a plurality of autonomous vehicles in the area, a subset of which includes the other autonomous vehicles bidding for the parking space. (Levy: Column 9, Lines 6-19; FIG. 3; The system collects the bids placed in the auction and presents those bids to all other users automatically)

	Regarding Claim 6,
	Levy, in view of Barrera, further in view of Roy, and even further in view of Ramanujam, teaches,
	The non-transitory computer readable medium of claim 1, wherein an identification of a parking space at a first location includes an identification of multiple parking spaces, (Barrera: Paragraph [0019]) and wherein the submission of the bid on the parking space includes submitting individually determined bids on each of the multiple parking spaces. (Levy: Column 4, Lines 41-45 and 49-52)
	The motivation to combine Levy, Barrera, Roy, and Ramanujam is the same as stated for Claim 1 above.

Regarding Claim 7,
Levy, in view of Barrera, further in view of Roy, and even further in view of Ramanujam, teaches
	The non-transitory computer readable medium of claim 1, wherein the instructions further cause the at least one processor to:
	receive a competing bid from one of the other autonomous vehicles bidding for the parking space at the first location, (Levy: Column 8, Lines 1-2) wherein the competing bid is greater than the bid submitted by the autonomous vehicle; (Levy: Column 8, Lines 9-17; The winning bid can be selected based on predefined rules. The greater bid would be selected if that is what is being sought after by the rules of the auction.)
	park, by the autonomous vehicle to double park, (Ramanujam: Paragraph [0022]; The autonomous vehicle is configured to double park and wait in an area that is not a designated parking space while waiting for a user. The vehicle then leaves after a preset time to find a parking space. This same system can be configured to have the vehicle double park and wait until an available parking space is found and then maneuver to that space.) since the one of the other autonomous vehicles has a greater bid. (Levy: Paragraph [0017]-[0018], [0021], [0035]; When a winner of an auction is selected they are directed to the parking space that they have one. Everyone else who bid in the auction must allow the winner to take the parking spot and must also find another auction to bid on if they so desire. The winner is selected based on the user’s preferences which can include picking whoever had the highest bid overall.)
	The motivation to combine Levy, Barrera, Roy, and Ramanujam is the same as stated for Claim 1 above.

Regarding Claim 8,
Levy, in view of Barrera, further in view of Roy, and even further in view of Ramanujam, teaches,
	The non-transitory computer readable medium of claim 1, wherein the instructions further cause the at least one processor to:
	receive a competing bid from one of the other autonomous vehicles bidding for the parking space at the first location, (Levy: Column 8, Lines 1-2) wherein the competing bid is greater than the bid submitted by the autonomous vehicle; (Levy: Column 8, Lines 9-17; The winning bid can be selected based on predefined rules. The greater bid would be selected if that is what is being sought after by the rules of the auction. By that logic, all bids that are not the winning bid are would be less than what was submitted by the automated vehicle.)
	communicate an intent to wait for the parking space at the first location until after the one of the other autonomous vehicles has vacated the parking space; (Levy: Column 3, Lines 33-37; FIG. 2, Element 260)
	receive a communication from the one of the other autonomous vehicles that it is ready to vacate the parking space. (Levy: Column 3, Lines 15-19; By initiating the auction, the user is notifying all nearby drivers that they are ready to vacate the parking space as soon as a winner is determined and they arrives.)

Regarding Claim 9,
Levy, in view of Barrera, further in view of Roy, and even further in view of Ramanujam, teaches,
	The non-transitory computer readable medium of claim 1, wherein the instructions further cause the at least one processor to: 
	receive a competing bid from one of the other autonomous vehicles bidding for the parking space at the first location, (Levy: Column 8, Lines 1-2) wherein the competing bid is less than the bid submitted by the autonomous vehicle; (Levy: Column 8, Lines 9-17; The winning bid can be selected based on predefined rules. The greater bid would be selected if that is what is being sought after by the rules of the auction. By that logic, all bids that are not the winning bid are would be less than what was submitted by the automated vehicle.)
	park in the parking space at the first location; (Levy: Column 2, Line 56-58)
	send a communication to the one of the other autonomous vehicles that the autonomous vehicle is ready to vacate the parking space; (Levy: FIG 2, Element 220; The system notifies nearby drivers that the user is ready to leave their parking space by initiating an auction for drivers to bid on the space.)
	determine that the one of the other autonomous vehicles is in position to park in the parking space; and (Levy: Column 3, Lines 30-37)
	after the determination that he one of the other autonomous vehicles is in position to park in the parking space, vacate the parking space. (Levy: Column 3, Lines 25-33)

Regarding Claim 10, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.
Regarding Claim 11, the claim is analogous to Claim 2 limitations and is therefore rejected under the same premise as Claim 2.
Regarding Claim 12, the claim is analogous to Claim 3 limitations and is therefore rejected under the same premise as Claim 3.
Regarding Claim 13, the claim is analogous to Claim 4 limitations and is therefore rejected under the same premise as Claim 4.
Regarding Claim 14, the claim is analogous to Claim 5 limitations and is therefore rejected under the same premise as Claim 5.
Regarding Claim 15, the claim is analogous to Claim 6 limitations and is therefore rejected under the same premise as Claim 6.
Regarding Claim 16, the claim is analogous to Claim 7 limitations and is therefore rejected under the same premise as Claim 7.
Regarding Claim 17, the claim is analogous to Claim 8 limitations and is therefore rejected under the same premise as Claim 8.
Regarding Claim 18, the claim is analogous to Claim 9 limitations and is therefore rejected under the same premise as Claim 9.

Regarding Claim 19, the claim is analogous to Claim 1 limitations with the following additional limitations:
An autonomous vehicle comprising: (Barrera: Paragraph [0014]-[0015])
a communication system; and (Barrera: Paragraph [0016])
a computing system in communication with the communication system, the computing system comprising: (Barrera: Paragraph [0016])
Therefore rejected under the same premise as Claim 1.

Regarding Claim 20, the claim is analogous to Claim 2 limitations with the following additional limitations:
The autonomous vehicle of claim 19,… (Barrera: Paragraph [0014]-[0015])
Therefore rejected under the same premise as Claim 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        8/22/2022